United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1996
                                   ___________

Suzanne Schmidt,                        *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Dayton Hudson, Inc.,                    *       [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: February 11, 2002

                                  Filed: February 21, 2002
                                   ___________

Before BOWMAN, RICHARD S. ARNOLD, and WOLLMAN, Circuit Judges.
                          ___________

PER CURIAM.

       Suzanne Schmidt brought a Title VII case against Dayton Hudson, Inc.,
asserting claims of hostile work environment, retaliation, and constructive discharge.
The District Court1 granted summary judgment in favor of Dayton Hudson. Schmidt
appeals, arguing that the evidence in the summary-judgment record shows various
disputed issues of material fact that preclude summary judgment.


      1
       The Honorable Kathleen A. Jaudzemis, United States Magistrate Judge for the
District of Nebraska, presiding with the consent of the parties pursuant to 28 U.S.C.
§ 636(c).
       Having reviewed the record de novo in light of the briefs and oral arguments
and applying well-established summary-judgment standards, we are satisfied the
District Court correctly ruled that Dayton Hudson was entitled to summary judgment.
We conclude that as a matter of law Schmidt has failed to make a case for trial on any
of her claims. Finding no flaw in the District Court's thorough and well-reasoned
memorandum and order, we affirm the final judgment entered by that court against
Schmidt and in favor of Dayton Hudson. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-